Citation Nr: 1513170	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  13-09 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure.

3.  Entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

T. Carter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to June 1965 and February 1968 to November 1969.  His awards and decorations include the Combat Action Ribbon.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In May 2013, the Veteran testified at a hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record in the Virtual VA electronic claims file.  The remainder of the documents in the Virtual VA file are either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.  There are no documents in the Virtual Benefits Management System (VBMS) file.


FINDINGS OF FACT

1.  The Veteran is not presumed to have been exposed to herbicide agents while stationed aboard the USS Saint Paul which operated on close coastal waters near the Republic of Vietnam or during active service in Thailand.

2.  Diabetes mellitus, type II, and other organic diseases of the nervous system, including peripheral neuropathy, did not manifest to a compensable degree within one year after separation from service.

3.  The Veteran did not sustain an injury, disease, or event manifesting in diabetes mellitus, type II, Parkinson's disease, or peripheral neuropathy during active service.

4.  Chronic symptoms of diabetes mellitus, type II, or peripheral neuropathy were present during active service nor continuous since separation from service.

5.  Peripheral neuropathy is not related to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 101(29)(B), 1110, 1112, 1113, 1116, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307(a)(3), (a)(6), 3.309(a), (e) (2014). 

2.  The criteria for entitlement to service connection for Parkinson's disease, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307(a)(6), 3.309(e) (2014). 

3.  The criteria for entitlement to service connection for peripheral neuropathy, to include as due to herbicide exposure and/or diabetes mellitus, type II, have not been met.  38 U.S.C.A. §§ 101(29)(B), 1110, 1112, 1113, 1116, 1131, 1137, 1154(b), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(d), 3.307(a)(3), (a)(6), 3.309(a), (e), 3.310 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided by a letter in July 2010.  Neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  As the record currently stands, service treatment records, service personnel records, VA treatment records, and USS Saint Paul deck logs are associated with the record and were reviewed by both the RO and the Board in connection with the claims.  The Veteran has not identified any outstanding medical records relevant to the claims being decided herein.

The Veteran has not been afforded VA examinations or medical opinions in connection with his claims on appeal.  An examination or medical opinion is considered necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability; (2) establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease listed in 38 C.F.R. §§ 3.309, 3.313, 3.316, or 3.317 manifesting during an applicable presumptive period provided the claimant has the required service or triggering event to qualify for that presumption, and (3) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, VA examinations and medical opinions are unnecessary to decide the claims on appeal, as such examinations would not provide any more pertinent information than is already associated with the claims file.  As will be explained below, the Veteran has not been shown to have suffered an event, injury, or disease in service related to the claims on appeal - the evidence does not show Agent Orange exposure or any symptoms, diagnoses, or treatment, or event indicating diabetes mellitus, type II, Parkinson's disease, and peripheral neuropathy.  For these reasons, as will be discussed in further detail below, the Board finds that VA examinations and medical opinions are unnecessary in this case.  See 38 C.F.R. 
§ 3.159(c)(4)(i)(B).

As previously noted, the Veteran was afforded an opportunity to present testimony at a May 2013 hearing before the Board.  The Veterans Law Judge (VLJ) who chairs a hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal; and (2) suggesting the submission of evidence that may have been overlooked.  Bryant, 23 Vet. App. At 496-97; 38 C.F.R. § 3.103(c)(2).  In this case, the undersigned VLJ set forth the issues to be discussed and sought to identify pertinent evidence not currently associated with the claims folder.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claims.  The undersigned VLJ also allowed the Veteran and his representative to provide further detail on the alleged herbicide exposure in Vietnam and asked specific questions regarding the Veteran's alleged herbicide exposure in Thailand, which were the bases for the RO's denial of the claims on appeal.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant, 23 Vet. App. at 492.

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose at any point during the appeal period.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating the claims discussed below. 


Presumptive Service Connection

Herbicide Exposure

The Veteran contends that service connection is warranted for these disorders based on Agent Orange exposure during service from February 1968 to November 1969 aboard the USS Saint Paul which sailed in and around the waters of Vietnam and in the Da Nang harbor in May 1969.  The Veteran alleges that this exposure came from using the water filtered in a fresh water evaporation system and exposure from the onboard ventilation system.  The Veteran also alleges exposure due to his service in Thailand.  Specifically, he explained that his ship made a five-day port call to Sattahip, Thailand and tied up at the US Army base pier and connected to the land-based water sources.  The port call consisted of traveling over a hundred miles by bus to Bangkok for rest and relaxation.  The Veteran contends that it is possible the water supply to which the ship hooked up to was contaminated. 

During the course of this appeal, the Veteran has not asserted that he touched foot in the Republic of Vietnam or that he was aboard smaller vessels in the inland waterways.  A March 2012 informal conference report with a Decision Review Officer noted the Veteran's representative affirmed that the Veteran is not asserting that he personally set foot on shore.

If a veteran was exposed to an herbicide agent during active military, naval, or air service, a specified list of diseases, to include diabetes mellitus, type II, and Parkinson's disease, shall be service connected if manifests to a compensable degree of 10 percent or more at any time after service, and early-onset peripheral neuropathy if manifest to a compensable degree of 10 percent or more within one year after the last date on which a veteran was exposed to an herbicide agent during service.  See 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6)(ii); 3.309(e); McCartt v. West, 12 Vet. App. 164, 166 (1999).  See also M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10 (December 16, 2011) (provisions that VA must follow to verify herbicide exposure in the Republic of Vietnam and locations other than the Republic of Vietnam, particularly in Thailand and in other locations). 

Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  VA has interpreted this regulation to require the servicemember's presence on the landmass or the inland waters of Vietnam for entitlement to a presumption of exposure to Agent Orange.  Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  Service on a U.S. Navy vessel may qualify as duty or visitation in Vietnam, as long as the veteran set foot on land.  Haas, 525 F.3d at 1195, 1197.  VA has also recognized that the presumption of Agent Orange exposure also applies for Navy veterans who served on vessels that were originally designated as offshore, or blue water, vessels, but nevertheless conducted operations on the inland brown water rivers and delta areas of Vietnam.  See Compensation and Pension Service Bulletin, Policy (211):  Information on Vietnam Naval Operations (U.S. Dep't of Veterans Affairs, Washington, D.C., Jan. 2010).  

The rationale for the inland waters requirement is that it has been well established that herbicides were commonly deployed in foliated land areas but were seldom released, if at all, over the open waters off the coast of Vietnam.  The legislative and regulatory history indicates that the purpose of the presumption of exposure was to provide a remedy for persons who may have been exposed to herbicides because they were stationed in areas where herbicides were used, but whose exposure could not actually be documented due to inadequate records concerning the movement of ground troops.  Haas, 525 F.3d at 1182-83.  Because it is known that herbicides were used extensively on the ground in the Republic of Vietnam, and because there are inadequate records of ground-based troop movements, VA concluded that it was reasonable to presume that any veteran who served within the land borders of Vietnam was potentially exposed to herbicides, unless affirmative evidence establishes otherwise.  However, VA has reasoned that there is no similar reason to presume that veterans who served solely in the waters offshore incurred a significant risk of herbicide exposure.  Haas, 525 F.3d at 1182-83.  

There evidence does not show, and the Veteran does not assert, that he stepped foot on land in Vietnam, that the USS Saint Paul operated in the inland waterways, or that the Veteran debarked onto a smaller ship in the inland waterways of Vietnam.  

The Veteran has submitted a prior Board decision in support of his claims on appeal; particularly in support of his assertion that a ship anchored in the Da Nang Harbor for extended periods is exposed to Agent Orange.  First, Board decisions do not have any precedential value.  See 38 C.F.R. § 20.1302 (2014).  Second, the decision submitted, in which the veteran was granted service connection based on the Agent Orange presumption, is distinguishable.  The veteran at issue in that case asserted that he had conducted mine sweeping missions while on the ship.  The deck logs for that ship indicated that mine sweeping missions were conducted in the Cua Viet River in smaller vessels that departed from the ship; thus the veteran's assertion of inland waterway exposure was verified.  Here, the Veteran has made no assertions.  

With regard to the Veteran's contention of herbicide exposure in Thailand, pertinent provisions of the VA Adjudication Manual (M21-1MR) provides that several items of development should be performed, including considering the Memorandum on 'Herbicide Use in Thailand during the Vietnam Era,' notifying the Veteran appropriately concerning Thailand herbicide exposure; and if necessary, requesting verification of herbicide exposure from the Joint Services Records Research Center (JSRRC) for verification of exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q); see also VBA Fast Letter 09-20, 'Developing for Evidence of Herbicide Exposure in Haas-Related Claims from Veterans with Thailand Service during the Vietnam Era.'

As noted above, the Veteran contends that he served aboard the USS Saint Paul from February 1968 to November 1969, which is multiple years after documented testing of tactical herbicides was conducted in Thailand in 1964.  See Memorandum on 'Herbicide Use in Thailand during the Vietnam Era.'  This Memorandum also notes that there are no records of tactical herbicide storage or use in Thailand other than the 1964 tests.  It is acknowledged that modified RANCH HAND aircraft flew insecticide missions in Thailand which involved the spraying of malathion insecticide for the "control of malaria carrying mosquitoes;" however, these missions were conducted in 1963 and 1966, again multiple years before the Veteran's alleged visitation to Thailand.  As a result, the lack of further development, pursuant to the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) is not prejudicial to the Veteran's claim on appeal as the Board finds the Veteran's assertion of herbicide exposure in Thailand lacks merit and there is no reasonable possibility that further VA assistance would substantiate the claim.

The Board acknowledges the Veteran's submission of an August 2000 report titled "Risk Analysis of Shipboard Drinking Water Chemical Contaminants" and other supporting documents in pursuant of his alleged herbicide exposure.  Nevertheless, such information "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In this case, the Board finds that this evidence submitted by the Veteran carries little probative weight because it is not associated with an opinion by a medical professional to address its application with the Veteran's current claims on appeal or even service aboard the USS Saint Paul.

As such, the Board finds that service connection on a presumptive basis as due to exposure to certain herbicide agents in Vietnam and/or Thailand is not available in this case.

Chronic Diseases

When a veteran who served for ninety days or more during a period of war develops certain chronic diseases listed under 38 C.F.R. § 3.309(a) to a degree of 10 percent or more within one year from the date of separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1113; 38 C.F.R. § 3.309(d).

Review of the record shows that the Veteran served for more than ninety days from February 1968 to November 1969 during a period of war.  See 38 U.S.C.A. § 101(29)(B) (stating that the Vietnam Era began on August 5, 1964 and ended on May 7, 1975 in the case of veterans who did not serve in the Republic of Vietnam).  In addition, diabetes mellitus, type II, and other organic diseases of the nervous system, including peripheral neuropathy, are listed as chronic diseases under 38 C.F.R. § 3.309(a).  

Nevertheless, review of the record shows that the Veteran reported onset of his diabetes mellitus, type II in approximately 1985 on the June 2010 VA Form 21-526.  The Veteran's first documented diagnosis of record for diabetes mellitus, type II, was in a May 2007 VA treatment record, which also noted the Veteran as a "known diabetic."  A May 2008 VA treatment record noted 1987 as the year of the Veteran's diagnosis of diabetes mellitus, type II.  His first documented diagnosis of peripheral neuropathy was in a March 2008 VA treatment record, characterized as a complication from diabetes mellitus, type II.  These noted diagnoses were made multiple years after the Veteran's separation from active service in November 1969.  As such, the Board finds that service connection for diabetes mellitus, type II, and peripheral neuropathy is not warranted on a presumptive basis as due to a chronic disease.

The Board notes that Parkinson's disease is not listed among the chronic diseases under 38 C.F.R. § 3.309(a).  As such, further analysis for that claim on a presumptive basis as a chronic disease is not warranted.

Direct Service Connection

When a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact incurred during service.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called nexus requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) .

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was noted during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).  These provisions, however, can be applied only in cases involving those conditions enumerated under 38 C.F.R. § 3.309(a) as a chronic disease.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau, 492 F.3d at 1376-77; Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the case of any veteran who engaged in combat with the enemy in active service and during a period of war, VA shall accept as sufficient proof of service connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).  

Section 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to the current disorder.  See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  Section 1154(b) does not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  A veteran must still establish his claim by competent medical evidence tending to show a current disability and a nexus between that disability and those service events.  Gregory v. Brown, 8 Vet. App. 563, 567 (1996); Kessel v. West, 13 Vet. App. 9, 17-19 (1999).

As noted above, diabetes mellitus, type II, and other organic diseases of the nervous system (contemplates peripheral neuropathy) are contemplated among the list of chronic diseases, thus the Board considers whether service connection is warranted for these claims under 38 C.F.R. § 3.303(b).

Review of the record, both lay and medical, the Board finds that a chronic disease of diabetes mellitus, type II, or peripheral neuropathy was not noted in service or during the presumptive period.  There was also not continuity of these disabilities after service - either alleged by the Veteran or shown by the evidence of record.  Service treatment records and examination reports dated January 1961, August 1962, June 1963, May 1965, and October 1969 revealed no findings or abnormalities of the endocrine or neurological systems nor relating to diabetes mellitus, type II, or peripheral neuropathy.  The service discharge examination in October 1969 noted normal clinical evaluation of the endocrine and neurological systems and all extremities.  Moreover, as discussed above, the Veteran was diagnosed with diabetes mellitus, type II, in 1987 and with neuropathy in May 2008.  The Veteran has not alleged, and the evidence does not show, that these disabilities or symptoms have been continuous since separation from service in November 1969.  As such, service connection for diabetes mellitus, type II, and peripheral neuropathy as chronic diseases under 38 C.F.R. § 3.303(b) is not warranted.

Next, the Board considers whether service connection is warranted for diabetes mellitus, type II, Parkinson's disease, and peripheral neuropathy on a direct basis.  See 38 C.F.R. §§ 3.303(a), (d).  Again, the Veteran is currently diagnosed with diabetes mellitus, type II, and peripheral neuropathy, and VA treatment records document assessments of probably parkinsonian syndrome, initially dated in August 2007 with ongoing treatment throughout the appeal period.  Nonetheless, service treatment records are silent as to any complaints, symptoms, treatment, or diagnosis of these disabilities on appeal.  Moreover, neither the evidentiary record nor the Veteran asserts these disorders had their onset in service.

As noted earlier, the Board finds that obtaining VA examinations and medical opinions are unnecessary to decide the claims on appeal because an event, injury, or disease during active service or within the presumptive period has not been established by the evidence of record.  See 38 C.F.R. § 3.159(c)(4)(i)(B); McLendon, 20 Vet. App. at 79.  In fact, the only evidence that these disabilities on appeal are directly related to service is the Veteran's general lay statements regarding in-service exposure to Agent Orange.  The Veteran has not claimed any other origin.  

The Board also finds the Veteran's combat status is evidenced by receipt of the Combat Action Ribbon (CAR) and active service during the Vietnam Era.  Nevertheless, the Board does not resolve all reasonable doubt in favor of the Veteran regarding his alleged in-service herbicide exposure while aboard the USS Saint Paul and/or in Thailand.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  These assertions of in-service herbicide exposure by the Veteran and his representative based on a ship docking in Da Nang Harbor have been held by VA to not constitute exposure.  See Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008), cert. denied, 129 S.Ct. 1002 (2009).  

The Board acknowledges that the Veteran is competent to report readily observable features or symptoms of an event in service.  See Layno, 6 Vet. App. at 469.  Nonetheless, the Veteran's assertions of a link between his diabetes mellitus, type II, Parkinson's disease, and peripheral neuropathy to alleged herbicide exposure while in service are not competent; such a linkage is a highly complex scientific and medical conclusion that is not readily lay observable.  

In light of the Board's finding discussed above that the Veteran did not sustain an injury, disease, or event manifesting  in diabetes mellitus, type II, Parkinson's disease, or peripheral neuropathy during active service, service connection for diabetes mellitus, type II, Parkinson's disease, and peripheral neuropathy is not warranted on a direct basis.

Secondary Basis

Service connection may also be established on a secondary basis which requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998).

Review of the VA treatment records show assessments of neuropathy of a complication from diabetes mellitus, type II.  As discussed above, service connection for diabetes mellitus, type II, is denied; therefore, the required element of a service-connected disability for which to be grant service connection for peripheral neuropathy on a secondary basis has not been met.  

In reaching this decision on presumptive, direct, and secondary bases, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for diabetes mellitus, type II, to include as due to herbicide exposure, is denied.

Service connection for Parkinson's disease, to include as due to herbicide exposure, is denied.

Service connection for peripheral neuropathy, to include as due to herbicide exposure and/or secondary to diabetes mellitus, type II, is denied.



______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


